United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., claiming as widow of N.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND-SHIPYARDS,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-629
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 14, 2006 denying her claim on the
grounds that it was not timely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant filed a timely claim for death benefits under 5 U.S.C.
§ 8122(a).
FACTUAL HISTORY
On June 12, 2005 appellant filed a Form CA-5 claim seeking compensation for the death
of her husband, a comptroller. The employee died on December 30, 1999, at the age of 69, from
asbestos exposure. In a June 16, 2005 attending physician’s report, Dr. Dennis Woodall, a
Board-certified family practitioner, diagnosed mesothelioma, a rare form of cancer due to
asbestos exposure and advised the direct cause of death was asbestos. A December 14, 1999

pathology report and a December 14, 1999 report from Dr. Carrie Y. Inwards, Board-certified in
anatomic pathology and clinical pathology, listed a final diagnosis of pleura left biopsy,
malignant mesothelioma.
Appellant submitted a July 13, 1982 letter from the Veterans Administration (VA) which
denied her claim for disability benefits in part due to exposure to asbestos. Certificate of
commendations for the employee dated March 22 and April 22, 1955 and July 15, 1956 from the
San Francisco Naval Shipyard were provided to the record. In a December 2, 1999 handwritten
note to Dr. Ramon Schmidt, a Board-certified general surgeon, the employee noted his
symptoms following an August 20, 1999 bronchoscope and August 25, 1999 endoscopy. In an
undated note, appellant indicated that on or about December 20, 1999, the employee was told his
malignant mesothelioma was due to asbestos which he attributed to working at the San Francisco
Naval Shipyard. She also submitted a copy of a newspaper article from the Salina Journal dated
March 24, 2000 regarding an asbestos lawsuit.
On August 20, 1999 the employee underwent a fiberoptic bronchoscope. The surgical
pathological report found no atypical cells but noted that the left main stem bronchus biopsy
revealed chronic bronchitis. An August 25, 1999 endoscope ultrasonography report found
probable pathologic lymph nodes within the mediastinum adjacent to a larger mass effect in the
left hilum.
A November 5, 1999 computerized tomography (CT) examination noted
considerable worsening of the chest with significant density at the left infrahilar region and
significant collapse of the left lower lobe with moderate amount of pleural fluid. A left lung
needle biopsy of November 16, 1999 indicated that no tumor was seen. A December 8, 1999
report included a final pathological diagnosis as scarred lung parenchyma and malignant tumor
consistent with biphasic malignant mesothelioma in the left lung.
On August 3, 2005 the Office conducted a conference call with appellant. The issue
involved the timely filing of the claim. During the conference, appellant stated that she did not
know she could file a claim for death benefits with the Department of Labor until she received a
CA-5 form from Andrew Tharp, after she wrote to the Department to inquire whether her step
children or their biological mother received any financial settlement. She confirmed that the
employee did not file a claim for disability with the Department of Labor due to his lung
condition. Appellant also documented the employee’s military employment as a machinist and
as a comptroller. The Office found that the employee was probably exposed to asbestos in the
1950s, as he started working for the Department of the Air Force in 1959 and retired in 1976
while working as a comptroller with the Department of the Army. Appellant explained that a
lung x-ray in August 1999 showed a small spot, but the CT scan for the spot, a three piece biopsy
of the lungs, an endoscopy and a “needle” biopsy showed no cancer. She stated that the
employee died three weeks after he had surgery on his lungs. The Office noted that appellant
indicated that she was aware that the employee’s lung cancer was work related around
December 20, 1999.
In response to the Office’s conference memorandum of August 3, 2005, appellant
submitted an August 15, 2005 letter explaining why she did not file her claim earlier. Appellant
stated that she was aware that a claim for workers’ compensation should be filed when an
employee sustains an injury and is unable to continue working. Appellant argued that her case
was different as the employee retired in 1976 and, since they received a monthly annuity, they

2

did not think about compensation. She noted that she received a small survivor benefit after the
employee’s death. Appellant stated that she did not know she could file a claim for death
benefits and only became aware of the possibility after viewing advertisements on television. On
March 28, 2000 she sent one of her step daughters an article about asbestos and sent, to all five
stepchildren, a clipping from the Salina Journal dated March 24, 2000 about an asbestos lawsuit.
Appellant did not receive any response from her stepchildren. Subsequently, Mr. Tharp
indicated that she could file the CA-5 form. She noted that the employee did not file a claim for
disability with the Department of Labor as he was in no condition to think or speak.
By decision dated September 13, 2005, the Office denied appellant’s claim, finding that it
was not timely filed within either the one-year or five-year limit for an injury caused by exposure
to asbestos during the 1950s. It found that appellant should have been aware of the relationship
between the employee’s employment and the illness that caused the death was work related on or
around December 20, 1999, there was no evidence that the employing establishment was aware
of the work-related mesothelioma as it developed in 1999 and that the employee did not file a
claim for a work-related disability due to mesothelioma.
Appellant filed a request for review of the written record on October 6, 2005. In a
September 13, 2005 letter, she provided new reasons for the delay in filing of her claim.
Appellant stated that she did not know she had a right to file a claim until she received the CA-5
form from Mr. Tharp. She alleged that the employee did not apply to the VA for a disability of
the lungs as yearly routine chest x-rays were spotless, even though the employee had been a
smoker. The employee never filed a disability claim with the Department of Labor for an
asbestos-related lung condition during his civilian employment and following his retirement
because he did not have a lung problem. Appellant indicated that a routine x-ray in August 1999
showed a small spot and they learned on December 20, 1999 that he had malignant
mesothelioma.
By decision dated February 14, 2006, an Office hearing representative affirmed the
September 13, 2005 decision finding that the claim for death benefits was untimely, based on the
three-year statute of limitations. The hearing representative found that appellant should have
been aware of a possible casual relationship between the employee’s condition and his
employment as early as December 20, 1999 when the employee indicated that his asbestos
exposure at the San Francisco Shipyard caused his malignant mesothelioma. The three-year
statute of limitations began to run on December 30, 1999, the date the employee died. The
hearing representative also found that the record did not establish that any immediate supervisor
had actual knowledge of the injury or death within 30 days and appellant did not meet any
exception for excusing her delay in filing the claim.
LEGAL PRECEDENT
In cases of injury on or after September 7, 1974, section 8122(a) of the Federal
Employees’ Compensation Act provides that an original claim for compensation for disability or
death must be filed within three years after the injury or death.1 In the case of death due to a
1

5 U.S.C. § 8122(a); Gerald A. Preston, 57 ECAB ___ (Docket No. 05-1198, issued December 15, 2005); L.C.,
57 ECAB ___ (Docket No. 06-1190, issued September 18, 2006).

3

latent disability, the time for filing a death claim does not begin to run until the employee has
died and his survivors are aware of or by the exercise of reasonable diligence should have been
aware of the causal relationship of the employee’s death to factors of his employment.2
The three-year limit on filing a claim for compensation does not apply in the following
limited circumstances: (1) the employee’s direct supervisor had actual knowledge that created
reasonable notice of an on-the-job injury or death within 30 days;3 (2) an employee or survivor
gave formal written notice within 30 days of becoming aware that the injury or death was
causally related to the federal employment;4 (3) the employee filed a timely disability claim for a
work-related injury or disability and the employee’s death is based on the same injury;5 and
(4) the claimant is under 21 years old, the claimant is incompetent and has no legal
representative, or the claimant is prevented from giving notice by exceptional circumstances.6
Lack of awareness of possible entitlement, lack of information or ignorance of the law or one’s
rights and obligations under it do not constitute exceptional circumstances that excuse a failure to
file a timely claim.7
ANALYSIS
Appellant claims that the employee’s death on December 30, 1999 due to malignant
mesothelioma was caused by asbestos exposure during his federal employment as a machinist at
the San Francisco Naval Shipyard. The Office found that the employee’s exposure to asbestos
occurred in the 1950s. The evidence supports that appellant and the employee first learned about
his malignant mesothelioma condition in December 1999. The employee passed away
December 30, 1999. A latent disability requires appellant to show that she filed her claim within
three years of the time she was aware or with reasonable diligence could have been aware that
the employee’s death was due to factors of his federal employment.8
There is no medical or factual evidence of record to indicate that either appellant or the
employee knew his condition was causally related to factors of his federal employment prior to
December 20, 1999. Although the employee’s claim for disability benefits due to exposure to
asbestos was denied by the VA in July 1982, the Board has held that mere concern about a
history of exposure to dangerous substances without positive medical evidence does not begin
the three-year period for filing a claim. 9 In this case, appellant first became aware of the
2

5 U.S.C. § 8122(b); Gerald A. Preston, supra note 1; Lucile B. Shores, 49 ECAB 219 (1997).
20 C.F.R. § 10.105.
3

5 U.S.C. § 8122(a).

4

5 U.S.C. § 8122(a) and (b).

5

5 U.S.C. § 8112(c).

6

5 U.S.C. § 8112(d).

7

See also

Roger W. Robinson, 54 ECAB 846 (2003) (government’s failure to recognize for several years that Gulf War
personnel were exposed to potentially dangerous chemicals did not constitute exceptional circumstances).
8

Gerald A. Preston, supra note 1; Lucile B. Shores, supra note 2.

9

Edward C. Horne, 43 ECAB 834 (1992).

4

employee’s condition and of the potential relationship between the employee’s job as a machinist
and his condition on December 20, 1999. A handwritten note from appellant, received with the
claim, indicated that on December 20, 1999 when the employee was told he had malignant
mesothelioma he stated his belief that his asbestos exposure at the San Francisco Shipyard
caused his condition. However, the employee died on December 30, 1999. Thus, the three-year
limitation started running as of December 30, 1999. As appellant filed her claim for death
benefits on June 12, 2005, her claim was not timely filed within the three-year time limitation.
Though appellant has not met the burden of proving that she filed within the three-year
limitation, her claim could be considered timely if she met any of the statutory exceptions. The
Board finds, however, that these exceptions are not established by the evidence of record. There
is no evidence of record that the employee’s immediate supervisor had actual knowledge that the
employee’s death was related to his employment within 30 days. There is also no evidence that
appellant or the employee provided written notice to the employing establishment within 30 days
of becoming aware of the possibility that the employee’s death or illness was causally related to
his employment. Appellant has verified that no disability claims related to the employee’s
federal employment were ever filed.
Additionally, none of the exceptions relating to a claimant’s ability to file a claim apply
in this case. Appellant was not a minor, has not alleged that she was incompetent and has not
provided evidence of an exceptional circumstance that would excuse her failure to timely file the
claim. Although she argued that she did not know she could file a claim for death benefits until
she received the CA-5 form, the Board has held that unawareness of possible entitlement, lack of
access to information and ignorance of the law or one’s obligations under it does not constitute
exceptional circumstances that could excuse a failure to file a timely claim.10

10

Ralph L. Dill, 57 ECAB ___ (Docket No 05-1620, issued December 6, 2005).

5

CONCLUSION
Appellant did not file a timely claim for death benefits in accordance with 5 U.S.C.
§ 8122.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

